FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OMAR SANCHEZ-RODRIGUEZ, a.k.a.                   No. 12-72530
Octavio Soto-Ramirez,
                                                 Agency No. A095-791-571
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Omar Sanchez-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We lack jurisdiction to review the agency’s determination that Sanchez-

Rodriguez failed to demonstrate the exceptional and extremely unusual hardship

necessary for cancellation of removal. See Vilchiz-Soto v. Holder, 688 F.3d 642,

644 (9th Cir. 2012) (order) (“[A]bsent a colorable legal or constitutional claim, we

lack jurisdiction to review the BIA’s discretionary determination that an alien

failed to prove that removal would result in exceptional and extremely unusual

hardship . . . .”).

       Sanchez-Rodriguez’s contentions that the agency improperly applied the

legal standard for exceptional and extremely unusual hardship to the facts of his

case and improperly weighed his evidence of hardship are not colorable questions

of law that would invoke our jurisdiction. See De Mercado v. Mukasey, 566 F.3d

810, 816 (9th Cir. 2009); Bazua-Cota v. Gonzales, 466 F.3d 747, 749 (9th Cir.

2006) (per curiam).

       PETITION FOR REVIEW DISMISSED.




                                          2                                   12-72530